         Case 2:19-cv-01464-RSM Document 23 Filed 12/08/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE


DAVID WAYNE THOMAS, II,                             Case No. C19-1464RSM

                Plaintiff,                          NOTICE SETTING ASSESSMENT
                                                    CONFERENCE
                    v.
                                                    Date: January 5, 2021
C R BARD INCORPORATED, BARD                         Time: 10:00 a.m. PST
PERIPHERAL VASCULAR
INCORPORATED,                                       Dial-in Conference

                Defendants.

       This case has been referred to the Mediation Program of the Ninth Circuit Court of

Appeals. The court has scheduled a dial-in telephone mediation assessment conference, with

counsel only, on January 5, 2021, at 10:00 a.m. Pacific Time to discuss whether this case is

appropriate for participation in the Mediation Program. Each attorney of record on the docket

will receive an email with dial-in information. See Attachment A. If there are any changes or

additions to the list, please notify the Mediation Office at mediation@ca9.uscourts.gov.

       Please    notify      Circuit   Mediator   Roxane    Ashe     immediately     by    email

(Roxane_Ashe@ca9.uscourts.gov) if counsel has an unavoidable scheduling conflict. Please

copy all counsel on any such communications.

       All discussions that take place in the context of the assessment conference are strictly

confidential. For more detailed information about the Assessment Conference, see Attachment
        Case 2:19-cv-01464-RSM Document 23 Filed 12/08/20 Page 2 of 5


B.   For more information about The Ninth Circuit Mediation Program generally, see

www.ca9.uscourts.gov/mediation.

      DATED this 8th day of December, 2020.




                                        A
                                        RICARDO S. MARTINEZ
                                        CHIEF UNITED STATES DISTRICT JUDGE
        Case 2:19-cv-01464-RSM Document 23 Filed 12/08/20 Page 3 of 5



                      LIST OF CONFERENCE PARTICIPANTS
                                     (Attachment A)


Ben C. Martin
MARTIN BAUGHMAN PLLC
3141 HOOD ST STE 600
DALLAS, TX 75219
214-761-6614
Fax: 214-744-7590
Email: eservice@martinbaughman.com

Christopher W Tompkins
BETTS PATTERSON & MINES (SEA)
701 PIKE ST
STE 1400
SEATTLE, WA 98101-3927
206-292-9988
Fax: 206-343-7053
Email: ctompkins@bpmlaw.com

James F Rogers
NELSON MULLINS RILEY & SCARBOROUGH (COLUMBIA)
1320 MAIN STREET
17TH FLOOR
COLUMBIA, SC 29201
803-255-9489
Email: Jim.Rogers@Nelsonmullins.com

Joseph E Fornadel , III
NELSON MULLINS RILEY & SCARBOROUGH (COLUMBIA)
1320 MAIN STREET
17TH FLOOR
COLUMBIA, SC 29201
803-255-9227
Fax: 803-255-5178
Email: joe.fornadel@nelsonmullins.com

Natasha A Khachatourians
BETTS PATTERSON & MINES (SEA)
701 PIKE ST
STE 1400
SEATTLE, WA 98101-3927
206-292-9988
Email: nkhachatourians@bpmlaw.com
      Case 2:19-cv-01464-RSM Document 23 Filed 12/08/20 Page 4 of 5



    UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
                  CIRCUIT MEDIATION OFFICE
               Email: ca09_mediation@ca9.uscourts.gov
              Phone: 415-355-7900   Fax: 415-355-8566

                                (Attachment B)

           CASES REFERRED BY THE U.S. DISTRICT COURT
           FOR THE WESTERN DISTRICT OF WASHINGTON
                  FOR SETTLEMENT ASSESSMENT

Overview

$    The Ninth Circuit Mediation Office is staffed by eight Circuit Mediators, all
     of whom are Ninth Circuit employees with extensive mediation and
     litigation experience. The settlement assessment call and subsequent
     mediation, if any, will be held by one of the Circuit Mediators. The cases are
     randomly assigned to the Circuit Mediators irrespective of subject matter or
     issues.

The Settlement Assessment Conference

$    The purpose of the assessment conference is to provide an opportunity for
     counsel and the Circuit Mediator to have a frank discussion about
     settlement. The mediator will explore the parties= interests in settlement and,
     if all counsel are in agreement, schedule a video mediation. If there is no
     agreement to proceed with mediation, the court will be so informed and the
     referral to the Ninth Circuit Mediation Office will end.

$    Counsel for all parties in the case should participate in the assessment
     conference. The lawyer with the closest relationship to the client should be
     on the call. Clients are discouraged from participation in the assessment
     conference.

$    In advance of the conference, counsel should have a discussion with their
     clients about their goals in the litigation, its possible costs and outcomes
     (good and bad), the potential for further legal proceedings, and what issues
     beyond the litigation might be explored in mediation. (See the court=s
     website for a list of questions for exploring the suitability of the dispute for
     settlement.)
            Case 2:19-cv-01464-RSM Document 23 Filed 12/08/20 Page 5 of 5




 1   $    During the conference, counsel and the Circuit Mediator will discuss the
          factual and legal background of the dispute, the legal issues involved in the
 2        litigation, the real-world problems that gave rise to the litigation, any related
 3        legal proceedings, and any other considerations that may affect the parties'
          willingness to engage in settlement discussions. The scope of discussions is
 4
          not limited to the issues in the case and can include related legal proceedings
 5        or any other issues between the parties.
 6
     Confidentiality
 7
 8   $    Settlement-related information disclosed to a Circuit Mediator will be kept
          confidential and will not be disclosed to the referring judge or to any other
 9
          person outside the mediation participants.
10
     $    For all mediations conducted by a Circuit Mediator - including the
11
          settlement assessment conference - the U.S. District Court for the Western
12        District of Washington will employ the confidentiality Rules and procedures
13        of the Ninth Circuit Mediation Office. See Ninth Circuit Rule 33-1, and the
          Confidentiality Section of the Ninth Circuit Mediation Office website:
14        www.ca9.uscourts.gov/mediation/confidentiality.php
15
     $    Additionally Rule 408, Federal Rules of Evidence, applies to all aspects of
16
          the mediation process, including the telephone assessment conference. All
17        communications and information exchanged in and during the settlement
18        process, not otherwise discoverable, will not be admissible in evidence for
          any purpose and shall not be used for any purpose outside the mediation
19        itself.
20
          More information is available at: www.ca9.uscourts.gov/mediation.
21
22
23
24
25
26
27
28



     NOTICE SETTING ASSESSMENT CONFERENCE - 5
